Citation Nr: 0110896	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension by reason of being 
housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel





INTRODUCTION

The veteran had active service from March 1960 to December 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is currently receiving nonservice connected 
disability pension benefits, but does not have a single 
permanent disability evaluated as 100 percent disabling and 
additional disability or disabilities evaluated at 60 percent 
or more.  

3.  The veteran is not institutionalized, bedridden, or 
substantially confined to his dwelling and the immediate 
premises.  



CONCLUSION OF LAW

The criteria for special monthly pension based on being 
housebound have not been met.  38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. §§ 3.102, 3.351 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim to entitlement 
to special monthly pension.  The veteran essentially contends 
that he is entitled to a special monthly pension in the form 
of housebound benefits.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran a VA 
examination, as well as obtained medical evidence supporting 
the veteran's claim.  The Statement of the Case provided to 
the veteran and his representative informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate him claim.  As such, the Board finds that the 
duty to assist was satisfied, and the Board will proceed with 
a disposition on the merits.

Historically, the veteran was initially granted nonservice 
connected pension benefits in October 1993.  In April 1994, 
the veteran filed a claim for housebound benefits, which was 
denied by the RO in a rating decision dated April 1994.  The 
veteran again filed a claim for housebound benefits in 
December 1997, which was denied by the RO in a rating 
decision dated March 1998.  This decision was appealed to the 
Board, which affirmed the denial in an August 1999 decision.  
In January 2000 the veteran again requested consideration of 
special monthly pension by reason of being housebound.  

Under 38 U.S.C.A. § 1521, each veteran of a period of war who 
is permanently and totally disabled from a nonservice 
connected disability that is not the result of the veteran's 
willful misconduct is entitled to receive VA pension.  See 
38 U.S.C.A. § 1521(a).  An increased rate of pension, in the 
form of a special monthly pension, is available when an 
otherwise eligible veteran is permanently housebound.  A 
veteran is considered "permanently housebound" when the 
veteran is substantially confined to his or her dwelling and 
the immediate premises, and it is reasonably certain that the 
disability and resultant confinement will continue throughout 
that person's lifetime.  See 38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d)(2).  In addition, a veteran is entitled to 
housebound benefits if he or she has a disability rated as 
permanent and total and has an additional disability or 
disabilities ratable at 60 percent.  See 38 C.F.R. 
§ 3.351(d)(1)

The veteran's currently rated nonservice connected 
disabilities include: degenerative disc disease of the 
lumbosacral spine, evaluated as 40 percent disabling; chronic 
obstructive pulmonary disease, evaluated as 30 percent 
disabling; arteriosclerotic peripheral vascular disease, 
evaluated as 20 percent disabling; right upper extremity 
weakness, evaluated as 20 percent disabling; degenerative 
disc disease of the cervical spine, with arthritis, evaluated 
as 10 percent disabling; hypertension, evaluated as 10 
percent disabling; early alcoholic dementia, evaluated as 10 
percent disabling; bilateral cataracts, evaluated as 10 
percent disabling; and eczema of the hands and dermatitis of 
the thighs/legs, evaluated as 10 percent disabling, for a 
combined evaluation of 80 percent.

The veteran was afforded a VA examination in February 2000.  
At the examination, the veteran reported that he is unable to 
maintain his household in a clean manner due to physical 
disabilities, and that it takes two hours for him to extract 
himself from bed in the morning.  He also stated that he has 
the ability to dress himself, but that he cannot use buttons 
or put on socks.  The veteran also related that he is unable 
to cut his toenails because he is unable to bend forward or 
control the shaking in his hands, and that he lacks grip 
capability in his right hand.  In addition, the veteran 
reported that he has a friend grocery shop for him.  
Nevertheless, the veteran stated that he was able to leave 
his home with assistance in getting into and out of motor 
vehicles, that he was able to manage his own finances, and 
that he can cook for himself.  He also remarked that he could 
perform a sponge bath to himself, and that he does not have 
any problem with incontinence of the bowel or bladder.  The 
examiner observed that the veteran uses a cane and can 
ambulate approximately 50 feet before pausing, but that the 
veteran is unable to do any sort of squatting maneuver to 
pick things off the floor or maintain general cleanliness 
within his household.  The examiner also noted that the 
veteran appeared unstable, with a baseline resting tremor and 
arthritic decreased range of motion in his hips, knees, and 
lumbar spine.  The examiner concluded that the veteran would 
benefit from some sort of assistance with house cleaning and 
bathing due to his inability to ambulate for prolonged 
distances, perform buttoning secondary to his right hand 
paralysis, and with his progressive Parkinson's disease.  
However, the examiner also stated that the veteran does not 
require any assistance in moving throughout his home, 
maintaining his bowel or bladder, or managing his finances.

Other medical evidence of record consists of VA medical 
records dated January 1998 through April 2000.  These records 
show that the veteran is seen regularly for treatment at the 
VA Medical Center in Columbus and that he was ambulatory.  

After applying the pertinent criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim for special monthly pension on 
the basis being housebound.  As noted above, the veteran does 
not have a single permanent disability evaluated as 100 
percent disabling and additional disability or disabilities 
evaluated at 60 percent or more.  In addition the evidence 
clearly shows that the veteran is not institutionalized, 
bedridden, or substantially confined to his dwelling and the 
immediate premises.  He resides in his own home and is able 
to leave his dwelling and the immediate premises as needed.  
As such, the veteran does not meet the criteria for 
housebound benefits.  

In reaching its conclusion, the Board acknowledges that, 
under the revised provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The veteran, of course, is free to reopen his claim for 
special monthly pension at any time, particularly if his 
disability picture changes significantly.


ORDER

Special monthly pension by reason of being housebound is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

